DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton et al. (US 20180212222 A1). 
With respect to claim 1, Barton teaches a battery module (Figure 13A) comprising:
a cooling plate (1302) having a cooling surface;
an adhesive standoff (1312) disposed on a first portion of the cooling surface (1302) (para. [0041]-[0042]); a securing adhesive disposed (another portion of adhesive (1312)) on a second portion of the first cooling surface (of cooling plate 1302); and
a plurality of battery cells (100), wherein a first end of each of the plurality of battery cells (100) is secured to the cooling surface by the securing adhesive (1312), and wherein the adhesive standoff (1312) maintains the first end of each of the plurality of battery cells a distance away from the cooling surface (of cooling plate 1302) (as illustrated). 
Product-by-process limitations (i.e. wherein the securing adhesive (1312) is disposed on the cooling surface after the adhesive standoff is substantially cured… the adhesive standoff maintains the first end of each of the plurality of battery cells a distance away from the cooling surface while the securing adhesive cures) is not given weight in apparatus claims.
With respect to claim 2, Barton teaches wherein the adhesive standoff (1312) and the securing adhesive (another portion of adhesive (1312)) are a same adhesive.
With respect to claim 3, Barton teaches wherein the adhesive standoff (1312) is arranged in a predetermined pattern/(underneath each battery cell), and
wherein respective portions of the predetermined pattern that maintain the first end of each of the plurality of battery cells (100) the distance away from the cooling surface have a same arrangement of the adhesive standoff (1312) (as illustrated).
With respect to claim 8, Barton teaches wherein the first plurality of battery cells (100) is arranged in a hexagonal close-packed arrangement (as illustrated in Figure 10),
wherein each of the plurality of battery cells (100) comprises an exposed region/(positive terminal) (para. [0045]) of electrically-active casing/(first interconnect) (602) (para. [0045]) that covers the first end/(top end) and a side of each of the plurality of battery cells (100) (as illustrated in Figure 6), and wherein a dielectric coating (1306) on a first side of the cooling plate (1302) forms the cooling surface (para. [0040]) (as illustrated).
With respect to claim 9, Barton teaches wherein the adhesive standoff (Figure 13A, 1312) is a first adhesive standoff (1312), wherein the securing adhesive (another 1312) is a first securing adhesive, and
wherein the battery module (Figure 13A) further comprises:
a second adhesive standoff (another 1312) disposed on a third portion (under another battery cell (100)) of the cooling surface (of cooling plate (1302));
a second securing adhesive (another (1312) disposed on a fourth portion (under another battery cell (100)) of the cooling surface (of cooling plate (1302)); wherein the second securing adhesive (another 1312) is disposed on the cooling surface (of cooling plate (1302)); and
a terminal (Figure 1B, 104), wherein a bottom surface of the terminal (104) is secured to the cooling surface (as illustrated in Figure 13A) by the second securing adhesive (another adhesive 1312), and wherein the second adhesive standoff (another adhesive (1312)) maintains the bottom surface of the terminal (104) a distance away from the cooling surface (of cooling plate (1302)) (as illustrated).
Product-by-process limitations (i.e. second securing adhesive is disposed on the cooling surface after the second adhesive standoff is substantially cured … and wherein the second adhesive standoff (1312) maintains the bottom surface of the terminal a distance away from the cooling surface while the second securing adhesive cures) is not given weight in apparatus claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 20180212222 A1), as applied to claim 1 above, and further in view of Wurden et al. (US 2020067041 A1).
With respect to claim 10, Barton discloses all claim limitations as set forth above including wherein the cooling surface (of cooling plate 1302) (Figure 13A) is a first cooling surface,
wherein the adhesive standoff (1312) is a first adhesive standoff,
wherein the securing adhesive (another portion of adhesive (1312)) is a first securing adhesive,
wherein the plurality of battery cells (100) is a first plurality of battery cells (100),
wherein the cooling plate (1302) further comprises a second cooling surface, opposite to the first cooling surface (as illustrated).  Barton fails to teach wherein the battery module further comprises:
a second adhesive standoff disposed on a first portion of the second cooling surface;
a second securing adhesive disposed on a second portion of the second cooling surface, wherein the second securing adhesive is disposed on the second cooling surface after the second adhesive standoff is substantially cured; and
a second plurality of battery cells, wherein a first end of each of the second plurality of battery cells is secured to the second cooling surface by the second securing adhesive, and wherein the second adhesive standoff maintains the first end of each of the second plurality of battery cells a distance away from the second cooling surface while the second securing adhesive cures.
Wurden teaches an apparatus (Figure 7) comprising a battery module (34), the battery module (34) comprises a cooling plate (46), wherein the cooling surface of the plate (46) is a first cooling surface/(surface facing batteries (56)),
wherein the plurality of battery cells (56) is a first plurality of battery cells (56),
wherein the cooling plate (46) further comprises a second cooling surface, opposite to the first cooling surface (as illustrated), and
a second plurality of battery cells (54), wherein a first end of each of the second plurality of battery cells (54) is secured/(positioned against) to the second cooling surface (as illustrated). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide the second surface of the cooling plate of Barton with a second adhesive standoff disposed on a first portion of the second cooling surface; a second securing adhesive disposed on a second portion of the second cooling surface, wherein the second securing adhesive is disposed on the second cooling surface after the second adhesive standoff is substantially cured; and
a second plurality of battery cells, wherein a first end of each of the second plurality of battery cells is secured to the second cooling surface by the second securing adhesive, and wherein the second adhesive standoff maintains the first end of each of the second plurality of battery cells a distance away from the second cooling surface while the second securing adhesive cures, as taught by Wurden, in order to provide a compact battery module.
Product-by-process limitations (i.e. and wherein the second adhesive standoff maintains the first end of each of the second plurality of battery cells a distance away from the second cooling surface while the second securing adhesive cures) is not given weight in apparatus claims.
	
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the closest prior art of record fails to teach or make obvious wherein the predetermined pattern is a plurality of parallel strips of the adhesive standoff, and wherein the arrangement of the adhesive standoff of the respective portions of the predetermined pattern comprises exactly two of the plurality of parallel strips (claim 4).
The closest prior art of record fails to teach or make obvious wherein the predetermined pattern is a plurality of clusters of at least three studs of the adhesive standoff, and wherein the arrangement of the adhesive standoff of the respective portions of the predetermined pattern comprises exactly one cluster of the plurality of clusters (claim 5).
The closest prior art of record fails to teach or make obvious wherein the predetermined pattern is a plurality of strips of the adhesive standoff arranged in a diagonal grid, and wherein the first end of each of the plurality of battery cells is centered at an origin of a grid crossing of the diagonal grid (claim 6). 
The closest prior art of record fails to teach or make obvious wherein the adhesive standoff has a first thickness, and wherein a width of a bottom surface of the predetermined pattern adjacent to the cooling surface is larger than a width of a top surface, opposite to the bottom surface, of the predetermined pattern (claim 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						9/22/2022Primary Examiner, Art Unit 1725